NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 4/12/2022, which are in response to USPTO Office Action mailed 1/27/2022. Applicant’s arguments have been considered with the results that follow: Claims 1-12 and 14-21 are Allowable.

Reasons for Allowance
The most pertinent prior art has been cited in included form PTO-892 Notice of
References Cited; Murray et al. (US PGPUB NO. 2019/0102438) in view of Tangen et al. (US PGPUB No. 2009/0138789) and Dulba Naik (US PGPUB No. 2016/0188710). The prior art makes clear that data ingestion and processing are known in the art (Murray). Additionally, delivering information about logical and physical views of storage systems is also known in the art (Dulba Naik). Data processing operations performed on ingested data are additionally disclosed by Tangen.
	Applicant’s amendments filed 4/12/2022 in traduce the following additional limitations that are not disclosed by any of the identified prior art references: 

a common path, directly connected to the one or more data sources and configured to directly receive the data transmitted from the one or more data sources; 
an ingestion module directly connected to the common path, 
a metadata processing module directly connected to the common path without passing through the ingestion module, 
an attribute processing module directly connected to the common path without passing through the ingestion module, 
a view processing module directly connected to the common path without passing through the ingestion module, 
and wherein the common path is configured to directly receive the data transmitted from the one or more data sources without passing through the ingestion module.
The current invention represents an improvement over the prior art in that the common path allows the plurality of system elements to interact without being interconnected, thereby allowing each component to process data independently. Therefore, the claimed invention is sufficiently distinguished over the prior art.
The novel aspects of the invention are captured in the following limitations of Independent claim 1:
1. A system for data ingestion in a distributed processing framework and for displaying a physical view of enriched data identifying the physical storage device or devices storing the enriched data comprising: 
a user device having a display configured to display a user interface and configured to acquire and display one or more physical views of enriched data identifying the physical storage device or devices storing the enriched data; 
a data ingestion system 
a) configured to receive a request transmitted from the user device to transmit to the user device the one or more physicals views of the enriched data identifying the physical storage device or devices storing the enriched data to the user device over a network, 
and b) configured to transmit the one or more physical views of the enriched data identifying the physical storage device or devices storing the enriched data to the user device in response to receiving the request from the user device; and one or more data sources configured to transmit data including metadata defining a plurality of attributes associated with the data to the data ingestion system over the network; wherein the data ingestion system includes a computer readable memory including instructions stored thereon; 
a common path, directly connected to the one or more data sources and configured to directly receive the data transmitted from the one or more data sources; and a processor in communication with the computer readable memory and configured to execute the instructions to perform at least the following operations: accessing, with an ingestion module directly connected to the common path, the data from the one or more data sources including the metadata defining the plurality of attributes associated with the data, wherein the metadata comprises source metadata identifying the source of the data; 
identifying, with a metadata processing module directly connected to the common path without passing through the ingestion module, the plurality of attributes in the metadata identifying the source of the data; calculating, with an attribute processing module directly connected to the common path without passing through the ingestion module, a derived attribute of the metadata identifying the source of the data based on the plurality of attributes; 
applying, with the attribute processing module directly connected to the common path without passing through the ingestion module, the derived attribute of the metadata identifying the source of the data to the data to create the enriched data; 
generating, with a view processing module directly connected to the common path without passing through the ingestion module, the physical view of the enriched data identifying the physical storage device or devices storing the enriched data and created from applying the derived attribute of the metadata identifying the source of the data to the data; 
and transmitting the physical view of the enriched data, identifying the physical storage device or devices storing the enriched data, to the user device for display of the physical view of the enriched data identifying the physical storage device or devices storing the enriched data on the user interface of the display of the user device, 
wherein the user device displays on the display the physical view of the enriched data, identifying the physical storage device or devices storing the enriched data, created from applying the derived attribute of the metadata identifying the source of the data to the data on the user interface thereof in response to receiving the physical view of the enriched data, identifying the physical storage device or devices storing the enriched data, transmitted from the data ingestion system, 
and wherein the common path is configured to directly receive the data transmitted from the one or more data sources without passing through the ingestion module.




	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159